EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of October 18,
2012 by and between Titan Iron Ore Corp., a Nevada corporation (the “Company”)
and Ascendiant Capital Partners, LLC, a Nevada limited liability company (the
“Purchaser”). Capitalized terms used in this Agreement and not otherwise defined
shall have the meanings ascribed to them in Article I.


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall have the right to issue and sell to
Purchaser from time to time as provided herein, and Purchaser shall be obligated
to purchase from the Company, up to $10,000,000 worth of shares of Common Stock
on a private placement basis pursuant to an exemption from registration under
Section 4(2) of the Securities Act of 1933; and
 
WHEREAS, the Purchaser shall be entitled to resell shares of Common Stock
acquired hereunder pursuant to a resale registration statement established by
the Company pursuant to the terms of the Registration Rights Agreement between
the Company and the Purchaser which shall be declared effective by the
Commission prior to the delivery of the first Draw Down Notice.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties, intending to be legally bound,
hereby agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to the Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Purchaser will be deemed to be an Affiliate of the Purchaser.
 
“Agreement” shall have the meaning ascribed to such term in the preamble.
 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing Issuance” shall have the meaning ascribed to such term in Section 4.16.
 
 
1

--------------------------------------------------------------------------------

 
 
“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the closing price of the Common Stock for such date (or the
nearest preceding date) on the Trading Market on which the Common Stock is then
listed or quoted for trading as reported by Bloomberg Financial L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)) and (b) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchaser and reasonably acceptable to the Company.
 
“Commission” means the Securities and Exchange Commission.
 
“Commencement Date” shall mean the Trading Day immediately following the date on
which the applicable Draw Down Notice is delivered to the Purchaser.


“Commitment Amount” shall have the meaning assigned to such term in Section 2.1
hereof.
 
“Commitment Period” shall mean the period of 36 consecutive months commencing on
the seventh trading date following the Effective Date.
 
“Commitment Shares” shall mean the shares of Common Stock issued to the
Purchaser at the Closing and to be issued to the Purchaser pursuant to Section
4.16.
 
 “Common Stock” means the common stock of the Company, no par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Clark Wilson, LLP.
 
“Consolidation Event” shall mean a sale of all or substantially all of the
Company’s assets or a merger pursuant to which the holders of the voting
securities of the Company prior to the merger do not own a majority of the
voting securities of the surviving entity.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Draw Down” shall have the meaning assigned to such term in Section 6.1(a)
hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Draw Down Notice” shall have the meaning assigned to such term in Section
6.1(e) hereof.
 
“Draw Down Pricing Period” shall mean each period of 5 consecutive Trading Days
following the delivery by the Company of a Draw Down Notice, the first of such
periods commencing on the date specified in the Draw Down Notice and subsequent
periods, if any, described in the Draw Down Notice, commencing on the fourth
Trading Day following the immediately preceding Draw Down Pricing Period, such
subsequent periods, if any, continuing until such time that the Company delivers
to the Purchaser a subsequent suspension notice, which notice must be delivered
on or before the end of the prior Draw Down Pricing Period; provided, however,
that the first Draw Down Pricing Period and any subsequent Draw Down Pricing
Period commencing after a suspension notice is delivered shall not begin before
the day on which such notice is delivered to Purchaser pursuant to Section 8.3
herein.
 
“Draw Down Shares” or “Shares” shall mean the shares of Common Stock issued and
issuable pursuant to a Draw Down and the shares of Common Stock issued and
issuable pursuant to Section 2.2(a)(iii) and Section 4.16 herein.
 
“DTC” shall have the meaning assigned to such term in Section 6.1(f).
 
“DWAC” shall have the meaning assigned to such term in Section 6.1(f).
 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Equity Conditions” shall mean, during the period in question, (i) all
liquidated damages and other amounts owing to the Purchaser pursuant to the
Transaction Documents have been paid, (ii) there is an effective Registration
Statement pursuant to which the Purchaser is permitted to utilize the prospectus
thereunder to resell all of the Draw Down Shares (issued and to be issued
pursuant to the applicable Draw Down) and the Commitment Shares (and the Company
believes, in good faith, that such effectiveness will continue uninterrupted for
the foreseeable future), (iii) the Common Stock is trading on the Trading Market
and all of the shares issuable pursuant to the Transaction Documents are listed
or quoted (if applicable) for trading on a Trading Market (and the Company
believes, in good faith, that trading of the Common Stock on a Trading Market
will continue uninterrupted for the foreseeable future), (iv) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the Draw Down Shares (issued and to be
issued pursuant to the applicable Draw Down) and the Commitment Shares, (v) the
issuance of the Draw Down Shares subject to the applicable Draw Down would not
violate the limitations set forth in Section 4.12, (vi) the Company, directly or
indirectly, has not provided the Purchaser with any material, non-public
information that has not been made publicly available in a widely disseminated
release, and (vii) the Closing Price on the Trading Day immediately prior to the
Settlement Date is not less than $0.01.
 
 
3

--------------------------------------------------------------------------------

 
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Fifth Issuance Date” shall have the meaning ascribed to such term in Section
4.16(a).
 
“Fifth Issuance Price” shall have the meaning ascribed to such term in Section
4.16(a).
 
“Fourth Issuance Date” shall have the meaning ascribed to such term in Section
4.16(a).
 
“Fourth Issuance Price” shall have the meaning ascribed to such term in Section
4.16(a).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Initial Closing” shall have the meaning assigned to such term in Section 2.2
hereof.
 
“Initial Closing Date” shall have the meaning assigned to such term in Section
2.2 hereof.
 
 “Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Investment Amount” shall have the meaning assigned to such term in Section
6.1(e) hereof.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
 “Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right, royalty or other restriction.
 
 “Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 
4

--------------------------------------------------------------------------------

 
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” shall mean, with respect to Draw Down Shares purchased during
each trading day during the Settlement Period, the lesser of (i) 90% of the
Volume Weighted Average Price (“VWAP”) as reported by Bloomberg Financial L.P.
on the date in question and (ii) the price that is $0.01 below the VWAP on the
date in question.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, between the Company and the Purchaser, in the form of Exhibit A
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchaser of the Shares and shares of Common Stock issued and issuable pursuant
to Section 2.2(a)(iii) and Section 4.16 hereof.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Second Issuance Date” shall have the meaning ascribed to such term in Section
4.16(a).
 
“Second Issuance Price” shall have the meaning ascribed to such term in Section
4.16(a).
 
“Securities” means the Shares and the shares of Common Stock issued and issuable
pursuant to Section 2.2(a)(iii) and Section 4.16 hereof.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
“Settlement” shall mean the delivery of the Draw Down Shares into the
Purchaser’s DTC account via DTC’s DWAC system and the Purchaser’s delivery of
payment therefor.
 
“Settlement Date” shall have the meaning assigned to such term in Section
6.1(b).
 
“Settlement Period” shall have the meaning assigned to such term in Section
6.1(b).
 
“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.
 
“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Third Issuance Date” shall have the meaning ascribed to such term in Section
4.16(a).
 
“Third Issuance Price” shall have the meaning ascribed to such term in Section
4.16(a).
 
“Threshold Price” shall mean the price per Share designated by the Company in a
Draw Down Notice as the lowest Purchase Price during any Draw Down Pricing
Period at which the Company shall sell its Common Stock in accordance with this
Agreement, provided that in no event shall the Threshold Price be $0.01 or less.
 
“Trading Cushion” shall mean the mandatory 3 Trading Days between Draw Down
Pricing Periods.
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the NYSE Amex, the New York Stock Exchange, the Nasdaq National
Market, the BX Venture Market, the OTC Bulletin Board, the OTCQB or the OTCQX
(for the avoidance of doubt, the listing or quotation and public trading of the
Common Stock on any listing or quotation system operated by OTC Markets Group,
Inc. other than  OTCQX or OTCQB shall not be a Trading Market).
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Computershare Inc., the current transfer agent of the
Company, with a mailing address of 250 Royall Street, Canton, MA 02021, and any
successor transfer agent of the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)) and (b) in all other cases, the fair market
value of a share of Common Stock as determined by an independent appraiser
selected in good faith by the Purchaser and reasonably acceptable to the
Company.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Purchase and Sale of Draw Down Shares.  Upon the terms and subject
to the conditions of this Agreement, the Company may sell and issue to the
Purchaser, and the Purchaser shall be obligated to purchase from the Company, up
to an aggregate of $10,000,000 of shares of Common Stock (the “Commitment
Amount”).
 
2.2           Initial Closing. The execution and delivery of this Agreement and
the other agreements referred to herein (the “Initial Closing”) shall take place
at (i) the offices of Purchaser at 10:00 a.m. local time within 5 Trading Days
of the date hereof or (ii) such other time and place or on such date as the
Purchaser and the Company may agree upon (the “Initial Closing Date”).  Each
party shall deliver the following documents, instruments and writings at or
prior to the Initial Closing, with the exception of the certificate for
Commitment Shares under clause a(iii) below which shall be delivered no later
than 30 days following the Initial Closing date:
 
(a)           the Company shall deliver or cause to be delivered to the
Purchaser the following:
 
(i)             this Agreement duly executed by the Company;
 
(ii)            a legal opinion of Company Counsel, in the form of Exhibit A
attached hereto;
 
(iii)           a certificate evidencing 150,015 shares of Common Stock to be
registered in the name of the Purchaser; and
 
(iv)           the Registration Rights Agreement duly executed by the Company.
 
(b)           the Purchaser shall deliver or cause to be delivered to the
Company the following:
 
(i)             this Agreement duly executed by the Purchaser; and
 
(ii)            the Registration Rights Agreement duly executed by the
Purchaser.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
makes the representations and warranties set forth below to the Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth in the SEC Reports (each a “Subsidiary” and collectively
the “Subsidiaries”).  The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.  If the
Company has no subsidiaries, then all other references in the Transaction
Documents to the Subsidiaries or any of them will be disregarded.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its shareholders in connection therewith
other than in connection with the Required Approvals.  Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  Except as set forth in the SEC Reports, the
execution, delivery and performance of the Transaction Documents by the Company,
the issuance and sale of the Securities and the consummation by the Company of
the other transactions contemplated hereby and thereby do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of clause (ii),
such as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.4 of this Agreement, (ii)
the filing with the Commission of the Registration Statement, (iii)
application(s) to each applicable Trading Market for the listing of the
Securities for trading thereon in the time and manner required thereby, and (iv)
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).
 
(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents or imposed by federal and/or
state securities laws.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  As of the date hereof, the capitalization of the
Company (excluding the issuance of Shares hereunder) is as set forth in the
Company’s quarterly report for the quarter ending June 30, 2012).  Except for
50,000 shares issued to Carter, Terry and Company and their nominees, and
500,000 shares issued to the NuWa Group, the Company has not issued any capital
stock since its most recently filed periodic report under the Exchange Act,
other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan and pursuant to
the conversion or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents.  Except as set forth in the SEC Reports, and except as a
result of the purchase and sale of the Securities, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchaser) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities.  All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any shareholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities.  There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.
 
(h)           SEC Reports; Financial Statements.  Except as disclosed in the SEC
Reports, the Company has filed all reports, schedules, forms, statements, and
other documents required to be filed by it under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, or as subsequently amended, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports, or subsequent
amendments thereto, comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by this Agreement or as disclosed in any SEC
Reports, no event, liability or development has occurred or exists with respect
to the Company or its Subsidiaries or their respective business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least 1 Trading Day prior to the date
that this representation is made.
 
(j)           Litigation.  Except as disclosed in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company involving fraud or any potential or alleged criminal violation.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
 
11

--------------------------------------------------------------------------------

 
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company, and neither
the Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.  The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
 
12

--------------------------------------------------------------------------------

 
 
(n)           Title to Assets.  Except as disclosed, the Company and the
Subsidiaries own title to and rights in all real property that is material to
the business of the Company and Subsidiaries through unpatented mining claims
(with paramount title in the United States of America) and mineral leases, and
good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for Liens as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries,  Liens for the
payment of federal, state or other taxes, and federal mining claim assessment
and maintenance fees and related charges, the payment of which is neither
delinquent nor subject to penalties, and Liens incurred with respect to the
purchase of or acquisition of rights in the real property (including a purchase
money mortgage and royalties in favor of the sellers and lessors of the such
real property to the Company).  Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.
 
(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person.  To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(p)           Insurance.  The Company and the Subsidiaries currently do not
carry any general or vehicular liability, or directors and officers insurance or
indemnity coverage..
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers, directors and consultants), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) for other
employee benefits, including stock option agreements under any stock option plan
of the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(r)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all required provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Initial Closing Date and each
Settlement Date.  Except as disclosed in the SEC Reports, (1) the Company and
the Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; (2) the Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for
the Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms.  The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”); (3) the Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date; and (4) since the Evaluation
Date, there have been no changes in the Company’s internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
(s)           Certain Fees.  Except in connection with a bridge financing
designed to be executed and close contemporaneous with this Transaction, whereby
Ascendiant Capital Markets, LLC will receive a commission as a placement agent
(the “Bridge Financing”), or to Carter, Terry and Company, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchaser shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.
 
(t)           Private Placement. Assuming the accuracy of the Purchaser
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
 
14

--------------------------------------------------------------------------------

 
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(v)           Registration Rights.  Except as disclosed in the SEC Reports, in
the Bridge Financing, or to the Purchaser, no other Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company.
 
(w)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchaser or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.   The Company understands and confirms that the Purchaser will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All disclosure furnished by or on behalf of the Company to the
Purchaser regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, with respect to
the representations and warranties made herein are true and correct with respect
to such representations and warranties and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements, in
light of the circumstances under which they were made and when made, not
misleading.  The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
(y)           No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.
 
 
15

--------------------------------------------------------------------------------

 
 
(z)           Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(aa)         No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(bb)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(cc)         Accountant.  The Company’s accountant is Manning Elliott LLP.  To
the knowledge of the Company, such accountant, who expressed their opinion with
respect to the financial statements to be included in the Company’s Annual
Report on Form 10-K for the year ending December 31, 2011, is a registered
public accounting firm as required by the Exchange Act.
 
 
16

--------------------------------------------------------------------------------

 
 
(dd)        Acknowledgment Regarding Purchaser’s Purchase of Securities.  The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that Purchaser is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of the Purchaser’s respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to the Purchaser’s purchase of the Securities.  The Company further
represents to the Purchaser that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(ee)         Regulation M Compliance.  The Company has not, and will not during
the term of this Agreement, and to its knowledge no one acting on its behalf
has, or will during the term of this Agreement, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.
 
3.2           Representations and Warranties of the Purchaser.  Purchaser hereby
represents and warrants to the Company as follows:
 
(a)           Organization; Authority.  Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or limited liability company power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by the Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of the Purchaser.  Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           Own Account.  Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities at the
Initial Closing as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law.  Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
(c)           Purchaser Status.  At the time the Purchaser was offered the
Securities, it was, and at the date hereof it is, either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           Experience of Purchaser.  Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment and as such is an “Accredited Investor”
under the Securities Act.  Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(e)           General Solicitation.  Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an affiliate of the Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act; provided, however, that in connection with any transfer of
Securities pursuant to Rule 144, the Company may require the transferor to
provide a customary Rule 144 sellers representation letter.  As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights of the Purchaser under this Agreement
and the Registration Rights Agreement, as to issued Securities only.
 
(b)           The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in substantially the
following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
18

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, the Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the Purchaser’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 
(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b)), (i) while a registration
statement (including the Registration Statement) covering the resale of such
security is effective under the Securities Act, or (ii) following any sale of
such Shares pursuant to Rule 144, or (iii) if such Shares are eligible for sale
under Rule 144 and the current information requirements required pursuant to
Rule 144 are then met, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).  The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend hereunder; provided, however, that the Company may request a customary
Rule 144 seller’s representation letter.   The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Section 4.1(c), it will, no later than three Trading Days following the delivery
by the Purchaser to the Company or the Transfer Agent of a certificate
representing Shares as the case may be, issued with a restrictive legend (such
third Trading Day, the “Legend Removal Date”), instruct the Transfer Agent to
deliver or cause to be delivered to the Purchaser a certificate representing
such shares that is free from all restrictive and other legends. All Draw Down
Shares shall be delivered without any restrictive legends. The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section.  Certificates
for Securities subject to legend removal hereunder shall be transmitted by the
Transfer Agent to the Purchaser by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company System or, if cannot be done
electronically, then via physical delivery of the certificates to the Purchaser.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           In addition to the Purchaser’s other available remedies, the
Company shall pay to the Purchaser, in cash, as partial liquidated damages and
not as a penalty, for each $1,000 of Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 4.1(c), the lesser
of: (i) $10 per Trading Day (increasing to $20 per Trading Day five (5) Trading
Days after such damages have begun to accrue) for each Trading Day after the
Legend Removal Date until such certificate is delivered without a legend, and
(ii) the difference in the VWAP of the Common Stock on the Legend Removal Date
and on the date the certificate is delivered without a legend; provided,
however, that such delay in the legend removal is the direct result of the
intentional actions of the Company and provided further, that the VWAP of the
Common Stock has decreased from the Legend Removal Date to the date the
certificate is delivered without the legend.  Furthermore, until such
certificate is delivered without a legend, the Company will not be permitted to
request a Draw Down. Nothing herein shall limit the Purchaser’s right to pursue
actual damages for the Company’s failure to deliver certificates representing
any Securities as required by the Transaction Documents, and the Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(e)           Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein.
 
4.2           Furnishing of Information.  As long as Purchaser owns any
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as the Purchaser owns any Securities, if the Company is
not required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchaser and make publicly available in accordance with Rule
144(c) such information as is required for the Purchaser to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.
 
4.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchaser or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.
 
 
20

--------------------------------------------------------------------------------

 
 
4.4           Securities Laws Disclosure; Publicity.  The Company shall, by 8:30
a.m. Eastern time on the fourth Trading Day immediately following the date of
execution hereof by both parties, issue a Current Report on Form 8-K, disclosing
the material terms of the transactions contemplated hereby, and shall attach the
Transaction Documents thereto.  The Company and the Purchaser shall consult with
each other in issuing any press release with respect to the transactions
contemplated hereby, and neither the Company nor the Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of the Purchaser, or
without the prior consent of the Purchaser, with respect to any press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.
 
4.5           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchaser.
 
4.6           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide the Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that the Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.
 
 
21

--------------------------------------------------------------------------------

 
 
4.7           Indemnification of Purchaser.   Subject to the provisions of this
Section 4.7, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any Purchaser Party may suffer or incur as a result
of or relating to (a) any material breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser, or any of its Affiliates, by any shareholder of the Company who is
not an Affiliate of the Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of the Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings the Purchaser may have
with any such shareholder, or any violations by the Purchaser of state or
federal securities laws, or any conduct by the Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance) (“Losses”).  If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, the Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel (unless the Company has a reasonable basis to refuse to assume the
defense based on the conduct of Purchaser described in this paragraph) or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of the Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The Company will not be liable to any Purchaser Party under
this Agreement (i) for any settlement by the Purchaser Party effected without
the Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to any Purchaser Party’s breach of any of
the representations, warranties, covenants or agreements made by the Purchaser
Party in this Agreement or in the other Transaction Documents.
 
4.8           Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares and Commitment Shares
pursuant to this Agreement.
 
4.9           Listing of Common Stock.  The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on a Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will include in such application
all of the Shares, and will take such other action as is necessary to cause all
of the Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market.
 
4.10         Confidentiality After the Date Hereof.  Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in Section 4.4, the Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).  
 
 
22

--------------------------------------------------------------------------------

 
 
4.11         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of Purchaser. The Company represents that no
Blue Sky law filings are necessary to effect the sale of the Securities to the
Purchaser.
 
4.12         Beneficial Ownership Limitation.  Anything in this Agreement to the
contrary notwithstanding, in no event shall the number of Shares issuable to
Purchaser cause the Purchaser (together with Purchaser’s Affiliates, and any
other Persons acting as a group together with the Purchaser or any of the
Purchaser’s Affiliates) to beneficially own in excess of 9.99% of the then
outstanding Common Stock.  Beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.
 
4.13         Accuracy of Registration Statement.  On each Settlement Date, the
Registration Statement and the prospectus therein (including any prospectus
supplement) shall not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading in light of the circumstances under
which they were made; provided, however, the Company makes no representations or
warranties as to the information contained in or omitted from the Registration
Statement and the prospectus therein in reliance upon and in conformity with the
information furnished in writing to the Company by the Purchaser specifically
for inclusion in the Registration Statement and the prospectus therein.
 
4.14         Notice of Certain Events Affecting Registration; Suspension of
Right to Request a Draw Down.  The Company will promptly notify the Purchaser in
writing upon the occurrence of any of the events set forth in Section 3(d) of
the Registration Rights Agreement. The Company shall not deliver to the
Purchaser any Draw Down Notice during the continuation of any of the foregoing
events.  The Company shall promptly make available to the Purchaser any such
supplements or amendments to the related prospectus, at which time, provided
that the registration statement and any supplements and amendments thereto are
then effective, the Company may recommence the delivery of Draw Down Notices.
 
4.15         Short Sales.  After the date hereof and prior to the termination of
this Agreement, the Purchaser hereby agrees on behalf of itself and its
Affiliates not to execute any Short Sales of the Common Stock.
 
4.16         Commitment Shares.  In consideration for agreeing to the terms of
this Agreement and no additional consideration at the time(s) of issuance of the
Shares, the Company shall deliver to the Purchaser, in addition to the shares of
Common Stock issued pursuant to Section 2.2(a)(iii) (“Closing Issuance”), the
following shares of Common Stock on the following dates:
 
(a)           on the Trading Day which is thirty calendar days following the
Closing Date (the “Second Payment Date”), a number of shares of Common Stock
equal to 0.5% (1/2 percent) of the Commitment Amount divided by 95% of the
average VWAP during the ten trading days prior to the Second Payment Date (the
“Second Issuance Price”);
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           on the Trading day which is immediately following the Effective
Date (the “Third Payment Date”), a number of shares of Common Stock equal to 1%
(one percent) of the Commitment Amount divided by 95% of the average VWAP during
the ten trading days prior to the Third Payment Date (“the Third Issuance
Price”), provided that, if the number of Commitment Shares to be delivered to
Purchaser on the Third Payment Date shall cause the Purchaser to receive an
aggregate number of Commitment Shares (as of the Third Payment Date) of less
than 2% of the Commitment Amount (as valued based on the Third Issuance Price),
then additional Commitment Shares shall be issued to the Purchaser on the Third
Payment Date so that the Purchaser has received an aggregate  number of
Commitment Shares (as of the Third Payment Date) of at least 2% of the
Commitment Amount (as valued based on the Third Issuance Price).
 
(c)           on the Trading Day in which the Company has received at least
$1,000,000 in aggregate from Settlements  (the “Fourth Payment Date”), a number
of shares of Common Stock equal to 0.5% (1/2 percent) of the Commitment Amount
divided by 95% of the average VWAP during the ten trading days prior to the
Fourth Payment Date (the “Fourth Issuance Price”);
 
(d)           on the Trading Day in which the Company has received at least
$2,000,000 in aggregate from Settlements  (the “Fifth Payment Date”), a number
of shares of Common Stock equal to 0.5% (1/2 percent) of the Commitment Amount
divided by 95% of the average VWAP during the ten trading days prior to the
Fifth Payment Date (the “Fifth Issuance Price”);
 
All such Commitment Shares issued after the Effective Date shall be delivered to
the DTC account specified by the Purchaser in writing to the Company or, if
cannot be done electronically, then delivered by physical certificate.  Any
Commitment Shares issued prior to the Effective Date may delivered to the
Company after the Effective Date and the Company shall promptly re-issue such
shares to the DTC account specified by the Purchaser in writing to the Company.
 
4.17         Regulation M Compliance.  During the term of this Agreement, the
Company will not, and any person acting on the Company’s behalf will not, (i)
take, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sell, bid for,
purchase or pay any compensation for soliciting purchases of any of the
Securities or (iii) pay or agree to pay to any person any compensation for
soliciting another to purchase any securities of the Company.
 
ARTICLE V.
CONDITIONS TO INITIAL CLOSING AND DRAW DOWNS
 
5.1           Conditions Precedent to the Obligation of the Company to Sell the
Shares.  There is no obligation of the Company to sell Shares hereunder to the
Purchaser; such sales are at the sole election and discretion of the Company.
However, having elected to issue a Draw Down Notice to the Purchaser, the
obligation hereunder of the Company to proceed to issue and sell the Shares to
the Purchaser is subject to the satisfaction or waiver, at or before the Initial
Closing, and as of each Settlement Date of each of the conditions set forth
below.  These conditions are for the Company’s sole benefit and may be waived by
the Company in writing at any time in its sole discretion.
 
 
24

--------------------------------------------------------------------------------

 
 
(a)           Accuracy of the Purchaser’s Representations and Warranties.  The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the Initial Closing and as
of each Settlement Date as though made at that time (except for representations
and warranties that speak as of a particular date, which shall be true and
correct in all material respects as of such dates).
 
(b)           Performance by the Purchaser.  The Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Initial Closing and as of each
Settlement Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           No Proceedings or Litigation.  No material Action shall have been
commenced against the Purchaser or the Company or any Subsidiary, or any of the
officers, directors or affiliates of the Company or any Subsidiary, seeking to
restrain, prevent or change the transactions contemplated by this Agreement, or
seeking damages in connection with such transactions.
 
(e)           Initial Closing Deliveries.  The delivery by the Purchaser of the
items set forth in Section 2.2(b) of this Agreement.
 
(f)           Threshold Price.  The Purchase Price for the applicable Draw Down
shall be equal to or greater than the Threshold Price.
 
5.2           Conditions Precedent to the Obligation of the Purchaser to
Close.  The obligation hereunder of the Purchaser to perform its obligations
under this Agreement and to purchase the Shares is subject to the satisfaction
or waiver, at or before the Initial Closing, of each of the conditions set forth
below.  These conditions are for the Purchaser’s sole benefit and may be waived
by the Purchaser in writing at any time in its sole discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company shall be true and correct in
all material respects as of the date when made and as of the Initial Closing as
though made at that time (except for representations and warranties that speak
as of a particular date, which shall be true and correct in all material
respects as of such date).
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all material covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Initial Closing.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           No Proceedings or Litigation.  No material Action shall have been
commenced, against the Purchaser or the Company or any subsidiary, or any of the
officers, directors or affiliates of the Company or any subsidiary seeking to
restrain, prevent or change the transactions contemplated by this Agreement, or
seeking damages in connection with such transactions.
 
(e)           Initial Closing Deliveries.  The delivery by the Company of the
items set forth in Section 2.2(a) of this Agreement.
 
5.3           Conditions Precedent to the Obligation of the Purchaser to Accept
a Draw Down and Purchase the Shares.  The obligation hereunder of the Purchaser
to accept a Draw Down request and to acquire and pay for the Shares is subject
to the satisfaction at or before each Settlement Date, of each of the conditions
set forth below.
 
(a)           Satisfaction of Conditions to Initial Closing.  The Company shall
have satisfied at the Initial Closing, or the Purchaser shall have waived at the
Initial Closing, the conditions set forth in Section 5.2 hereof.
 
(b)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company shall be true and correct in
all material respects as of each Settlement Date (except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date).
 
(c)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all material covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company as of each Settlement Date.
 
(d)           No Suspension.  Trading in the Common Stock shall not have been
suspended by the Commission or the applicable Trading Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the delivery of each Draw Down Notice),
and, at any time prior to such Draw Down Notice, trading in securities generally
as reported on the applicable Trading Market shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported on the applicable Trading Market unless the general
suspension or limitation shall have been terminated prior to the delivery of
such Draw Down Notice.
 
 
26

--------------------------------------------------------------------------------

 
 
(e)           Material Adverse Effect.  No Material Adverse Effect and no
Consolidation Event where the successor entity has not agreed to deliver to the
Purchaser such shares of stock and/or securities as the Purchaser is entitled to
receive pursuant to this Agreement.
 
(f)            Opinion of Counsel.  The Purchaser shall have received a legal
opinion from Company Counsel, in the form of Exhibit A hereto.
 
(g)           Threshold Price.  The Purchase Price for the applicable Draw Down
shall be equal to or greater than the Threshold Price.
 
(h)           Equity Conditions.  During the Draw Down Pricing Period through
the Settlement Date, all of the Equity Conditions shall have been met.
 


ARTICLE VI.
DRAW DOWN TERMS
 
6.1           Draw Down Terms.  Subject to the satisfaction of the conditions
set forth in this Agreement, the parties agree as follows:
 
(a)           The Company may, in its sole discretion, issue and exercise draw
downs against the Commitment Amount (each a “Draw Down”) during the Commitment
Period, which Draw Downs the Purchaser shall be obligated to accept, subject to
the terms and conditions of this Agreement. Before the Company shall exercise a
Draw Down, the Company shall have caused a sufficient number of shares of Common
Stock to be registered to cover the resale of the Draw Down Shares to be issued
in connection with such Draw Down and the VWAP shall be greater than $0.01 per
share, subject to adjustment, on the Trading Day immediately prior to each Draw
Down.
 
(b)           Only one Draw Down shall be allowed in each Draw Down Pricing
Period and any subsequent Draw Down Pricing Period shall not commence until the
Trading Cushion has elapsed since the end of the previous Draw Down Pricing
Period. The number of shares of Common Stock purchased by the Purchaser with
respect to each Draw Down shall be determined as set forth in Section 6.1(d)
herein. Each Draw Down Pricing Period shall be comprised of one settlement
period which shall each be comprised of five Trading Days (the “Settlement
Period”). Each Draw Down shall be settled on the second Trading Day following
the end of the applicable Settlement Period (each such settlement date shall be
referred to as a “Settlement Date”).
 
(c)           The maximum dollar amount as to each Draw Down shall be equal to A
multiplied by B, where A equals a number of shares of Common Stock equal to 20%
of the aggregate trading volume during the 10 Trading Days immediately prior to
the applicable Draw Down Pricing Period and B equals the average of each of the
VWAPs during such 10 Trading Day period (“Investment Amount”); provided,
however, that no Draw Down shall exceed $250,000 or such amount that would
otherwise cause the Purchaser to exceed the beneficial ownership limit set forth
in Section 4.12.
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           The number of shares of Common Stock to be issued on each
Settlement Date shall be a number of shares equal to the sum of the quotients
(for each Trading Day within the Settlement Period) of (x) 1/5th of the
Investment Amount divided by (y) the Purchase Price on each Trading Day within
the Settlement Period, subject to the following adjustments:
 
(i)             if the Purchase Price on a given Trading Day is less than the
applicable Threshold Price, then such Trading Day shall be withdrawn from the
Draw Down Pricing Period and such Draw Down shall be reduced by 1/5th for each
such Trading Day withdrawn; and
 
(ii)            if during any Trading Day during the Draw Down Pricing Period
trading of the Common Stock on the Trading Market is suspended for more than 3
hours, in the aggregate, or if any Trading Day during the Draw Down Pricing
Period is shortened because of a public holiday, then such Trading Day shall be
withdrawn from the Draw Down Pricing Period and such Draw Down shall be reduced
by 1/5th for each such Trading Day withdrawn; and
 
(iii)           if during any Trading Day during the Draw Down Pricing Period
sales of Draw Down Shares pursuant to the Registration Statement are suspended
by the Company for more than three (3) hours, in the aggregate, then such
Trading Day shall be withdrawn from the Draw Down Pricing Period and such Draw
Down shall be reduced by 1/5th for each such Trading Day withdrawn.
 
(e)           The Company must inform the Purchaser by delivering a draw down
notice, in the form of Exhibit B hereto (the “Draw Down Notice”), via facsimile
transmission in accordance with Section 8.3, as to the Investment Amount of the
Draw Down the Company wishes to exercise. The Draw Down Notice shall also inform
the Purchaser of the first day of the Draw Down Pricing Period, which shall
otherwise be the first Trading Day following the date such Draw Down Notice is
received (the “Commencement Date”).  At no time shall the Purchaser be required
to purchase more than the maximum Investment Amount for a given Draw Down
Pricing Period.  The Company shall have the right to notify the Purchaser that
Draw Downs shall be continuous pursuant to a Draw Down Notice until such time
that the Company elects to suspend such Draw Down Notice.  In the event of a
continuous Draw Down Notice, the Company must give at least 2 Trading Days’
written notice of suspension to the Purchaser and in no event shall a suspension
of a Draw Down occur prior to the end of any pending Draw Down Pricing
Periods.  On or before any Trading Day that a Draw Down Notice is delivered or
notice of suspension of Draw Downs is delivered, the Company shall have filed
with the Commission a prospectus supplement pursuant to Rule 424 under the
Securities Act setting forth the terms of the Draw Down Notice or suspension
notice.
 
 
28

--------------------------------------------------------------------------------

 
 
(f)           On the Trading Day immediately following the last day of the
Settlement Period, the Company shall deliver and the Purchaser shall acknowledge
a settlement statement (the “Settlement Statement”) setting forth the number of
Draw Down Shares issuable and the aggregate Purchase Price as to such Settlement
Period.  On the Settlement Date as to such Draw Down, the Draw Down Shares
purchased pursuant to such Settlement Statement shall be delivered to the
Depository Trust Company (“DTC”) account of the Purchaser, or its designees, as
designated by the Purchaser in the Settlement Statement, via DTC’s Deposit or
Withdrawal at Custodian system (“DWAC”) or, if cannot be done electronically,
then delivered by physical certificate.  Upon the Company electronically
delivering such Draw Down Shares to the DTC account of the Purchaser, or its
designees, via DWAC, or, if cannot be done electronically, then delivered by
physical certificate, the Purchaser shall, within three Business Days, wire
transfer immediately available funds to the Company’s bank account, as
designated by the Company in the Settlement Statement, for the amount of the
aggregate Purchase Price of such Draw Down Shares, less any DWAC fees, illiquid
securities charges, and other brokerage fees.  At the sole election of the
Purchaser, the Purchaser may elect to pay any broker fees disclosed in the
schedules attached to this Agreement directly to the brokers pursuant to written
instructions from any such broker.
 
(g)           The Company understands that a delay in the delivery of the Shares
to the Purchaser beyond the Settlement Date could result in economic loss to the
Purchaser.  In addition to the Purchaser’s other available remedies, the Company
shall pay to the Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Shares (based on the Closing Price of the Common
Stock on the applicable Settlement Date) required to be delivered on the
Settlement Date, $10 per Trading Day (increasing to $20 per Trading Day five (5)
Trading Days after such damages have begun to accrue) for each Trading Day after
the Settlement Date until such Shares are delivered pursuant to this Article VI;
provided, however, that such delay in the delivery of the Shares is the direct
result of the intentional actions of the Company, and provided further, that the
Closing Price of the Common Stock has decreased from the Settlement Date to the
date the Shares are delivered to the Purchaser.  Nothing herein shall limit the
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, including but not limited to the cost of any buy-in to the Purchaser,
and the Purchaser shall have the right to pursue all remedies available to it at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief.
 
ARTICLE VII.
TERMINATION
 
7.1           Term.  The term of this Agreement shall begin on the date hereof
and shall end 36 months from the Effective Date or as otherwise set forth in
Section 7.2.
 
7.2           Other Termination.
 
(a)           This Agreement shall terminate if (i) the Common Stock is
de-listed from the principal Trading Market unless such de-listing is in
connection with a subsequent listing on another principal Trading Market, (ii)
the Company files for protection from creditors under any applicable law or
(iii) the Registration Statement is not declared effective by the Commission on
or before the 9-month anniversary of the date hereof.
 
 
29

--------------------------------------------------------------------------------

 
 
7.3           Subject to the full payment of all Fees and Expenses and
Commitment Shares due and owing to Purchaser as of the date of termination, the
Company may terminate this Agreement in writing upon 5 Trading Days’
notice.  Termination shall be effective following the full completion and
Settlement of any pending Draw Down Pricing Periods.
 
7.4           Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 7.2 herein, written notice thereof shall forthwith
be given to the other party and the transactions contemplated by this Agreement
shall be terminated without further action by either party.  If this Agreement
is terminated as provided in Section 7.1 or 7.2 herein, this Agreement shall
become void and of no further force and effect, except for Section 4.7 and
Article 8 herein, which shall survive the termination of this
Agreement.  Nothing in Section 7.3 shall be deemed to release the Company or the
Purchaser from any liability for any breach under this Agreement, or to impair
the rights of the Company or the Purchaser to compel specific performance by the
other party of its obligations under this Agreement.
 
ARTICLE VIII.
MISCELLANEOUS
 
8.1           Fees and Expenses.  At the Closing, the Company has agreed to
reimburse the Purchaser up to $10,000 for its actual legal fees and expenses
incurred with respect to this Transaction, of which $5,000 shall previously have
been advanced to Purchaser by the Company.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchaser.
 
8.2           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
8.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address set forth on the signature pages attached hereto on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the 2nd Trading Day following the date of transmission if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
 
30

--------------------------------------------------------------------------------

 
 
8.4           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
8.5           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
8.6           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors.  Neither party may
assign this Agreement or any rights or obligations hereunder (other than by
merger).
 
8.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7.
 
8.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of California, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Orange County. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Orange County
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.  If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
 
31

--------------------------------------------------------------------------------

 
 
8.9           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares.
 
8.10         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
8.11         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
8.12         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
8.13         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.
 
8.14         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
 
32

--------------------------------------------------------------------------------

 
 
8.15         Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.  In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
(Signature Pages Follow)
 
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
TITAN IRON ORE CORP.
 
 
Address for Notice:
3040 N. Campbell Avenue, #110
Tucson, AZ  85719
By:
       
Name:
   
Title:
     



 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO TFER SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:  Ascendiant Capital Partners, LLC
 
Signature of Authorized Signatory of Purchaser:
__________________________________
 
Name of Authorized Signatory: Bradley J. Wilhite
 
Title of Authorized Signatory: Managing Partner
 
Email Address of Purchaser: bwilhite@ascendiant.com
 
Fax Number of Purchaser: (949) 259-4949
 
Address for Notice of Purchaser:


Ascendiant Capital Partners, LLC
18881 Von Karman Avenue, 16th Floor
Irvine, CA  92612




Address for Delivery of Securities for Purchaser (if not same as above):








Brokerage Identification Code (if delivered via DWAC)








Commitment Amount: Up to $10,000,000






[SIGNATURE PAGES CONTINUE]
 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
DRAW DOWN NOTICE/COMPLIANCE CERTIFICATE
 
TITAN IRON ORE CORP.
 


The undersigned hereby certifies, with respect to shares of Common Stock of
Titan Iron Ore Corp. (the “Company”) issuable in connection with this Draw Down
Notice and Compliance Certificate dated _____________ (the “Notice”), delivered
pursuant to the Securities Purchase Agreement dated as of October 17, 2012 (the
“Agreement”), as follows:


1.            The undersigned is the duly appointed Chief Executive Officer or
Chief Financial Officer of the Company.
 
2.            Except as set forth on the schedules attached hereto or in the SEC
Reports (as defined in the Agreement), the representations and warranties of the
Company set forth in the Agreement are true and correct in all material respects
as though made on and as of the date hereof, except for representations and
warranties that are expressly made as of a particular date.
 
3.            The Company has performed in all material respects all covenants
and agreements and conditions required under the Agreement to be performed by
the Company on or prior to the date of this Draw Down Notice.
 
4.            The Investment Amount is $___________.
 
5.            The Threshold Price is $____________ (must be greater than $0.01).
 
6.            Draw Downs shall commence on ____________ and end after [check
one]:
 
a.           ______ the completion of ___ Draw Down Pricing Periods.
 
b.           ______ until written notice to you that Draw Downs have been
suspended provided that no pending Draw Down may be suspended.
 
The undersigned has executed this Certificate this ____ day of ____________,
20___.
 

 
TITAN IRON ORE CORP.
               
By:
     
Name:
     
Title
   

 

--------------------------------------------------------------------------------

36